DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 01/25/2021.  Claims 1-20 are pending, with claims 8-13 withdrawn from consideration.  Claims 1-7 and 14-20 are examined below.  The earliest effective filing date of the present application is 11/20/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
       4.	Claims 1-7 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of receiving transaction data from a data store, processing the transaction data to extract particular information, maintaining an enhanced data structure based on associations made with the received transaction data, and generating an electronic receipt in response to a request for such information, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional limitations of a POS computing device that has data stores, extracting and populating data satisfy the following criteria: 

    PNG
    media_image1.png
    476
    657
    media_image1.png
    Greyscale

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements perform computing functioning that at the time of filing were routine, conventional, and well-known.  See MPEP 2106.05(d).  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (and similarly claim 14) recites the limitation “the security question” in line 18.  However, in line 14 Applicant recites “one or more security questions”.  Accordingly, the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0181951 to Goldfinger et al. (“Goldfinger”) in view of U.S. Pat. Pub. No. 2013/0318580 to Sharma et al. (“Sharma”).

With regard to claims 1 and 14, Goldfinger discloses the claimed computer-network implemented method for providing authenticated access to an electronic resource, the method comprising: 
 	receiving one or more data sets representing transaction data of a transaction, from one or more data stores associated with one or more point of sale computing devices, the transaction data including at least a transaction ID (see [0056-57], where the intermediary device received data from POS terminal relating to the transaction, such as “product information” which is considered to be transaction ID); 
 	processing the one or more data sets to extract the transaction data and to generate one or more associations between the transaction data, a merchant identifier corresponding with the point of sale computing device and one or more financial statement records stored at a financial institution computing system (see e.g. [0057] where extractions and categorical associations are made using the analysis algorithms 114 to associate a merchant identifier such as “terminal identification, store identification, salesperson identification”; see e.g. [0059] where the intermediary device associates the known information with “credit card number, bank routing number, network payment service identification information, etc.”, where all of this is “one or more financial statement records stored at a financial institution computing system,” as claimed); 
 	maintaining an enhanced data structure storing the one or more financial statement records enhanced with the transaction data based on the one or more generated associations between the transaction data and the one or more financial statement records (see [0059] where all of this information is encrypted, or “enhanced”); and 
 	responsive to a received signal indicative of a user request to access the electronic resource (see [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.  In some implementations, the command is relayed to the enhanced intermediary device 152 through the loyalty terminal 154.  .

	However, Goldfinger is silent regarding the following limitations: 
generating an interface element for presenting one or more security questions generated based on at least one financial statement record associated with the user in the enhanced data structure, and
 	when a correct response to the security question is received, providing access to the electronic resource.
	
	Sharma teaches at e.g. [0013], [0033-44], [0065], [0076] that it would have been obvious to one of ordinary skill in the access security art at the time of filing to create a series of security questions based on known information about the user and transaction (see [0013] “An implementation described herein may relate to providing an ability to identify predetermined activities performed in association with the user device and using that information to generate context based security questions or authentication challenges for users to access the user devices, e.g., to unlock a touch screen of the user device. Additionally, service provider network information associated with the user device may be used to generate authentication challenge questions.”; [0033-44]), present one or more security questions to a user (see e.g. [0013], [0033-44], [0065], [0076]) and upon a correct answer providing the user with access to the electronic resource (see e.g. [0076), where this is performed in order to increase security, and to control access to select individuals who know the security question(s), as taught throughout Sharma.
	Therefore, it would have been obvious to one of ordinary skill in the access security art at the time of filing to modify Goldfinger to include the ability to create a series of security questions based on known information about the user and transaction, present a series of one or 

With regard to claims 2 and 15, Goldfinger further discloses responsive to a received signal indicative of a request to view an electronic receipt, automatically generating: an electronic receipt based on the transaction ID and the enhanced data structure, and an electronic command for a display of an interface device to render presentation of the electronic receipt (see [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.  In some implementations, the command is relayed to the enhanced intermediary device 152 through the loyalty terminal 154.  In other implementations, the command is provided directly to the enhanced intermediary device 152 (e.g., through a wired or wireless connection between the analysis server 108 and the enhanced intermediary device 152).”; for command to display e-receipt on mobile device 160, see Fig. 1B, where e-receipt 168 command (4) is sent to customer device 160 for display on mobile device; see further [0197] “In some implementations, receipt data, e.g., in an electronic signal or message, e.g., a "send receipt via email" command from the POS device serves as a signal to the capture device that the transaction has ended.”).

With regard to claims 3 and 16, Goldfinger further discloses populating the enhanced data structure with merchant formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the merchant formatting preferences (see e.g. [0065]).  

With regard to claims 4 and 18, Goldfinger further discloses where the merchant formatting preferences comprise at least one of: associated branding images, visual element sizing, and visual element positioning (see e.g. [0065]).  

With regard to claims 5 and 17, Goldfinger further discloses populating the enhanced data structure with user formatting preferences, and wherein generating of the electronic receipt comprises traversing the enhanced data structure and configuring visual presentment in accordance with the user formatting preferences (see e.g. [0077] “In some implementations, a customer may opt for electronic-only receipts via an electronic account configuration option.  For example, within user preferences, the customer may select electronic receipt only.  The electronic receipt engine 164, when preparing the electronic receipt 168, may access customer data 128d associated with the customer information 156 and determine that the customer does not wish to receive a printed receipt.  The electronic receipt engine 164 may issue a command to the enhanced intermediary device 152 to block the printing of the paper receipt at the receipt printer 106.”).  

With regard to claims 6 and 19, Goldfinger further discloses generating one or more security questions for authentication of a user based at least on the enhanced data structure and the transaction data (see [0223], where based on the enhanced data and product data, the user is presented with the question of whether the user wants to click to sign up to receive such coupon data to save money).  See also combination of Goldfinger and Sharma in the rejection of claim 1. 

With regard to claims 7 and 20, Goldfinger is silent regarding where at least one of the one or more security questions is based on transaction data having a timestamp which falls within a specified time period from a current time.  However, Sharma teaches at e.g. [0033-34] that it would have been obvious to one of ordinary skill in the secure access art at the time of filing to include the ability to generate a security question based on a user transaction occurring within a predetermined time frame from a current time (see [0034] “For example, another security question may be: “you recently made a call [i.e. the 


Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims are eligible because of a unique authentication factor.  The examiner respectfully disagrees.  The authentication factor of asking security questions and providing access to a resource based on the correct answer is simply part of the abstract idea.  
The examiner has withdrawn the previously-made rejections under 35 USC 112.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER LUDWIG/Primary Examiner, Art Unit 3687